Citation Nr: 9916330	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-36 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for diabetic 
retinopathy to include as secondary to exposure to Agent 
Orange.

3.  Entitlement to service connection for residuals of a 
kidney transplant to include as a result of exposure to Agent 
Orange exposure.

4.  Entitlement to service connection for residuals of a 
pancreas transplant to include as a result of exposure to 
Agent Orange exposure.

5.  Entitlement to service connection for skin cancer, 
squamous cell carcinoma, to include as a result of exposure 
to Agent Orange exposure.

6.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
July 1967, including service in the Republic of Vietnam.

This matter arises from a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
diabetes mellitus, diabetic retinopathy, residuals of a 
kidney transplant, residuals of a pancreas transplant, skin 
cancer, squamous cell carcinoma, on a direct basis, and as 
the result of exposure to Agent Orange, are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  

2.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
diabetes mellitus, diabetic retinopathy, residuals of a 
kidney transplant residuals of a pancreas transplant, skin 
cancer, squamous cell carcinoma, under any theory of 
entitlement are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for an award of special monthly compensation 
based on the need for regular aid and attendance is legally 
insufficient.  38 U.S.C.A. § 1114 (West 1991); 38 C.F.R. § 
3.350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A review of the veteran's service medical records shows that 
none of the claimed disorders was manifested during service 
or shown at his separation medical examination in June 1967.  
The veteran reports that he became diabetic in 1977, which 
subsequently caused his blindness; that he had kidney and 
pancreas transplants in May 1994 requiring additional 
surgeries six months later; and that he had a squamous cell 
cancer removed from the left side of his head in 1994.  It is 
not contended that any of the claimed disabilities were 
manifested earlier than 1976.  

In February 1995, the veteran was diagnosed with diabetes 
mellitus, status post pancreas transplant, diabetic 
retinopathy, and status post kidney transplant.

At a December 1996 RO hearing the veteran testified that he 
had served as a field radioman in Vietnam where he was 
exposed to defoliant; that he first noticed the symptoms of 
diabetes mellitus in mid to late 1977; that retinopathy, and 
the need for pancreas and kidney transplants followed from 
the diabetes; that VA physicians had never mentioned the 
possibility that any of his disabilities were caused by Agent 
Orange exposure, but that his private physician Dr. Page, of 
Pikeville, Kentucky thought it was a possibility.  Action on 
the claim was deferred for sixty days to permit accumulation 
of supporting clinical records.  Records were forwarded 
reflecting treatment for diabetes in April and May 1980 by 
Thomas Goodenow, M.D., and evaluation of the veteran by L.R. 
Reynolds, M.D., in November 1991, with the notation that a 
copy was being sent to Harvey A. Page, M.D., of Pikeville, 
Kentucky, but no additional statement from Dr. Page was 
forwarded.  Reports reflecting treatment in the 1980's and 
1990's from Dr. Page have been included with the claims 
folder, but none of these reflect the existence of a 
pertinent disease prior to 1976 or in any other way support 
the veteran's claim for service connection either on a direct 
basis or as a result of claimed Agent Orange exposure.   

On VA Agent Orange examination in November 1997, there were 
diagnoses of pancreas and renal transplants in May 1994 with 
subsequent cholecystectomy related thereto, diabetes mellitus 
since 1976, right eye blindness since 1991, and invasive 
squamous cell soft tissue sarcoma "per patient report" 
(sic).  The examiner noted that if the pathology report 
confirmed soft tissue sarcoma it would be a service-connected 
condition related to the veteran's Agent Orange exposure.  

The postservice clinical record begins with events occurring 
in 1976.  In October 1997, Charles P. Wheeler, M.D., 
indicated that the etiology of the veteran's medical dilemma 
is unknown, however, he noted that the appellant did serve in 
Vietnam and "was exposed to the herbicides" used there.  In 
November 1997, Hugh M. Gloster, Jr., M.D., reported that he 
was not aware of herbicides being directly linked to the 
development of skin cancer but given the great number of 
existing chemical carcinogens, it certainly would not be 
impossible.  He further noted, however, that many individuals 
develop squamous cell carcinoma who have not been exposed to 
such chemicals.  In short, he opined that it was difficult to 
say whether herbicides played a direct role or not.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1998).

Where a veteran has served for 90 days or more during a 
period of war, and diabetes mellitus, diabetic retinopathy, 
or skin cancer become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

With respect to any claim of entitlement to service 
connection based on a theory that the disorder is related to 
exposure to Agent Orange the Board observes that the 
statutory presumption that certain diseases are the result of 
exposure to an herbicide in service is inapplicable with 
respect to entitlement to service connection for skin cancer, 
diabetes mellitus, diabetic retinopathy, residuals of a 
kidney transplant, and  residuals of a pancreas transplant. 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e).  
The inclusion of certain diseases, as opposed to others, 
within this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical and 
scientific evidence, that there exists a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to an herbicide agent. 38 U.S.C.A. 
§ 1116(b)(1); 61 Fed.Reg. 41368-41371 (1998).  

Prior to reaching the merits of any claim for service 
connection, however, the veteran must cross the threshold of 
presenting a well-grounded claim.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded." 38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by a medical diagnosis. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); (2) There must be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence. See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the inservice injury or 
disease and the current disability.  Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In determining whether a claim is well grounded, the 
Board is required to presume the truthfulness of evidence. 
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the veteran has been diagnosed as having the 
disabilities which he believes are related to his active duty 
service.  Hence, he meets the first prong in the test to 
establish that he has presented well grounded claims.  As to 
the remaining prongs, however, the Board observes that there 
is no competent medical or scientific evidence showing that 
any claimed disorder was manifested during the appellant's 
active duty service, or that either diabetes, diabetic 
retinopathy, or squamous cell carcinoma were disabling to a 
compensable degree within a year of the appellant's active 
duty service.  Indeed, the appellant himself admits that 
these disorders were first presented clinically no earlier 
than 1976.  Additionally, there is no competent medical or 
scientific evidence which links any claimed disorder with the 
appellant's active duty service to include his service in 
Vietnam.  In this regard, it must be noted that no claimed 
disorder is a presumptive disorder under the laws governing 
claims for benefits due to herbicide exposure.  Additionally, 
without a presumptive Agent Orange disease, the law does not 
permit the Board to assume that the veteran was exposed to 
any herbicide agent used in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (1998); McCartt v. West, 12 Vet. App. 164 
(1999).  Therefore, in the absence of competent evidence 
showing that the disorders at issue are related to service, 
to include his service in Vietnam, the Board must conclude 
that these claims are not well grounded.  Therefore, the 
benefit sought on appeal is denied.

In reaching this decision the Board acknowledges that the 
November 1997 VA examination did enter a diagnosis of a soft 
tissue sarcoma.  Such a diagnosis was, however, based on the 
patient's self report, and it is not supported by 
pathological report showing a soft tissue sarcoma.  In this 
respect, it is well to recall that, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence'," sufficient to 
render a claim well-grounded where, as here, the 
determinative issue involves medical etiology.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


Special Monthly Compensation

A higher rate of monthly compensation is available where the 
veteran, as the result of a service connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  A higher rate of monthly compensation is also 
available where the veteran has a service connected 
disability rated as total, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent or more, or (2) by reason of the veteran's 
service-connected disability is permanently housebound. 38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

In this case the veteran has no service-connected disability.  
As the veteran has no diagnosed disability that is in any way 
linked to military service, the claim for special monthly 
compensation must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). ("[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law.")


ORDER

Well-grounded claims having not been submitted to establish 
entitlement to service connection for diabetes mellitus, 
diabetic retinopathy, residuals of kidney transplant, 
residuals of pancreas transplant, and skin cancer, squamous 
cell carcinoma, on either a direct basis, or as the result of 
exposure to Agent Orange, the appeal is denied.  


The claim of entitlement to special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound, is legally insufficient as a matter of 
law.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

